LAWRENCE SCHILLIG, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Schillig v. CommissionerDocket No. 5638.United States Board of Tax Appeals4 B.T.A. 1076; 1926 BTA LEXIS 2068; September 27, 1926, Decided *2068 Lawrence Schillig, Esq., pro se.  A. Calder Mackay, Esq., for the respondent.  MORRIS*1076  This is a proceeding for the redetermination of a deficiency of $443,35, income tax for 1922.  The Commissioner computed the deficiency upon the basis that the husband is the owner of income under the community property laws of California.  FINDINGS OF FACT.  Petitioner is a practicing attorney, and during 1922 resided with his wife in Yuba City, Calif.  Money received as fees and from investments was placed in a joint account and subject to the check of both husband and wife.  For the year 1922, husband and wife made separate returns, dividing the income of the community in half.  The wife paid her tax by check on the joint account.  The Commissioner refused to allow separate returns to be filed, holding that the husband should be taxed for the income of the community, and determined the deficiency here presented.  OPINION.  MORRIS: In view of our decisionin the , we are of the opinion that the determination of the Commissioner must be sustained.  Judgment for the Commissioner.